SCHEB, Judge.
Appellant was convicted of armed robbery and sentenced to sixty years in prison with the trial judge retaining jurisdiction over the first one-third of appellant’s sentence.
The sole issue before us is whether section 947.16(3), Florida Statutes (1981) is unconstitutional. The statute provides for the entry of an order retaining jurisdiction over the offender for certain enumerated crimes and requires the trial judge to state the justification with individual particularity for retaining jurisdiction. The jurisdiction of the trial judge is limited to the first third of the sentence imposed.
Appellant’s contention that the statute is unconstitutional has been previously addressed and rejected by the Florida Supreme Court in Borden v. State, 402 So.2d 1176 (Fla.1981). See also Arnett v. State, 397 So.2d 330 (Fla. 1st DCA), cert. denied, 408 So.2d 1092 (Fla.1981). Accordingly, we affirm appellant’s conviction and sentence.
GRIMES, A.C.J., and CAMPBELL, J., concur.